UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ANTHONY ROMANO,

Plaintiff,
v.

l\/l. QUICK, C.O., C.O. ALCI, C.O., J.
CARDINALE, C.O., C.O. FUNZI, C.O..
NURSE SEALY, NURSE MILLIA,
MYERS, Psych-Therapist, and SHELLY,
Nurse,

Defendants.

 

INTRODUCTION
Plaintiff Anthony Romano (“Plaintift”) filed this action on April l9, 2013, alleging
violations under 42 U.S.C. § 1983 by defendants l\/I. Quick (“Quick”), C.O. Aloi (“Aloi”),
J. Cardinale (“Cardinale”), C.O. Funzi (“Funzi”), Nurse Sealy (“Sealy”), Nurse l\/Iillia
(“Millia”), Myers, and Shelly (collectively "Defendants”). (Dkt. l). A supplemental

complaint Was filed on July 2, 2013. (Dkt. 4). Discovery in the matter ended on February

DECISION AND ORDER

l:l3-CV-OO392 EAW

9, 2017 (Dkt. 58), and ajury trial is scheduled to begin on April 8, 2019 (Dkt. 85).

Presently before the Court is Plaintist sixth motion to appoint counsel (See Dkt.

6; Dkt. 9; Dkt. 56; Dkt. 67; Dkt. 7 8). Plaintiff presently argues that he is indigent and that

he has tried, but failed, to secure counsel on his own. (Dkt. 87).

For the reasons stated beloW, Plaintiff’s motion is denied.

 

DISCUSSION

Under 28 U.S.C. § 1915(e), the Court may appoint counsel to assist indigent
litigants, Sears, Roebuck & Co. v. Charles Sears Real Estate, Inc., 865 F.2d 22, 23-24 (2d
Cir. 1988), and the assignment of pro bono counsel in civil cases is within the trial court’s
discretion In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The court must
evaluate “the merits of [the] plaintiff s case, the plaintiff’ s ability to pay for private counsel,
his efforts to obtain a lawyer, the availability of counsel, and the plaintiffs ability to gather
the facts and deal with the issues if unassisted by counsel.” Cooper v. A. Sargerlti Co.,
Inc., 877 F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid to the merits of
the plaintiff’s claim. Id. (“Even where the claim is not frivolous, counsel is often
unwarranted where the indigent’s chances of success are extremely slim.” (quoting Hodge
v. Police O/j‘icers, 802 F.2d 58, 60 (2d Cir. 1986))). This is because “every assignment of
a volunteer lawyer to an undeserving client deprives society of a volunteer lawyer available
for a deserving cause.” Id. Additionally, for prison inmates, the court must also give
weight to the plaintiff s lack of practical access to attorneys. Ia’. at 173-74.

Plaintiff was in prison when he filed the complaint, and remains in custody. Plaintiff
has previously been granted leave to proceed in forma pauperis. (Dkt. 8). In his in forma
pauperis motion, Plaintiff stated that he was incarcerated, had not worked in the past 12
months, and did not have any cash or other assets. (Dkt. 5 at 1-2). A prison official certified
that Plaintiff` s average account balance for the previous six months was eight dollars. (Id.

at 2). Plaintiff has conclusively shown that he is indigent, and has met the threshold test

_2_

for appointing counsel.

Howcver, on balance, the Cooper factors weigh against appointing counsel at this
timc. As the Second Circuit has noted, “[t]he vast majority of litigation on behalf of
personal claimants is financed initially by lawyers who accept the representation for a
contingent fee in the expectation of being rewarded by a share of the winnings.” Cooper,
877 F.2d at 173. Plaintiff states that he has attempted to contact several attorneys, but he
has not been able to secure counsel. (Dkt. 87 at 1). However, this, in itself, is insufficient
to warrant the appointment of counsel.

The Court finds that Plaintiff has not established that he has a likelihood of success
on the merits. Plaintiff claims that Cardinale, Aloi, and Quick threw him down a flight of
stairs and then stomped, kicked_. and punched him. (Dkt. 4 at 9). Plaintiff further claims
that Sealy, Millia, Shelly, and Myer did not give him a thorough medical check after the
incident and denied him adequate medical care. (Id. at 9-10). Additionally, Plaintiff asserts
that Funzi destroyed his mail. (Ia’. at 1 1). The trial will turn on the jury’s determination as
to the credibility of the witnesses, not any complex factual or legal issues that could be
troubling for Plaintiff to present. Plaintiff has shown himself to be reasonably adept at
presenting relevant facts to the Court and has submitted no evidence or explanation to the
contrary. S€e Castro v. Manhattarz E. Suite Hotel, 279 F. Supp. 2d 356, 358 (S.D.N.Y.
2003) (denying the plaintiff’ s motion to appoint counsel because “the case does not present
novel or overly complex legal issues, and there is no indication that the plaintiff lacks the

ability to present his case”); see Marcy Playgrouna’, lnc. v. Capitol Records, Inc., 6 F.

_3_

Supp. 2d 277, 283 n.21 (S.D.N.Y. 1998) (“Virtually all of the pivotal facts are sharply
contestedq and the outcome is likely to turn on the trier’s assessment of the credibility of a
number of witnesses. While the existence of factual disputes does not require the
conclusion that a movant lacks a strong likelihood of success on the merits, it certainly is
relevant.”).

Moreover, the Court notes that Plaintiff was previously appointed counsel in this
matter on June 26, 2015 (Dkt. 18), and that the appointed counsel withdrew from
representing Plaintiff on August 2, 2016 (Dkt. 53), because of communication problems
with Plaintiff (Dkt. 52; Dkt. 5 5). Additionally, Plaintiff was appointed pro bono counsel
in at least one other case, but later lost that counsel due to Plaintiff’s behavior. Romcmo v.
Ulrich, No. 13-cv-633, Dkt. 61 (W.D.N.Y. Jan. ll, 2017). There is a cost to the Court in
making pro bono appointments_locating attorneys for these cases is challenging, and
doing so multiple times for a single case or particular party because Plaintiff’s behavior
towards prior pro bono counsel led to said counsel’s withdrawal is a “wasteful expenditure
of scarce resources.” Smoleri v. Corcoran, No. 6:10-CV-6040 (MAT), 2013 WL 4054596,
at *4 (W.D.N.Y. Aug. 12, 2013).

After balancing the factors set forth in Cooper, the Court finds that appointing
counsel for Plaintiff in this matter is inappropriate

CONCLUSION

For the foregoing reasons, Plaintiff’s motion to appoint counsel (Dkt. 87) is denied.

SO ORDERED.

Dated: February 8, 2019
Rochester, New York

   

ELIZ

  

' tes District Judge

   

 

 

